Title: To Thomas Jefferson from John Mullowny, 30 June 1807
From: Mullowny, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. 30th. June 1807—
                        
                        The indignation and resentment I feel for the insult given my Country by Britanic Tyranny amounts I believe
                            to pure patriotism and if my capacity can render service against this all powerful Foe, it is only to command me If it
                            may please your Excellency a personal conversation may lead you to know what station to place me in, in time of necessity,
                            any call will meet with due respect and attention
                        I have the honor to be Your Excellencys Humble Sert—
                        
                            Jno. Mullowny
                            
                        
                    